                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:15CR303

        vs.
                                                              ORDER ON APPEARANCE FOR
DONALD HANDY,                                               SUPERVISED RELEASE VIOLATION

                        Defendant.


        The defendant appeared before the Court on September 19, 2019 regarding Petition for
Offender Under Supervision [125]. Mary C. Gryva represented the defendant. John E. Higgins
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The defendant is being released pending a final dispositional hearing.          Therefore, the
defendant does not have a right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court
finds the petition sets forth probable cause to believe the defendant violated the terms of supervised
release. The defendant shall appear personally for a final dispositional hearing before Senior U.S.
District Judge Joseph F. Bataillon in Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South
18th Plaza, Omaha, Nebraska, at 10:30 a.m. on October 29, 2019.
         The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


        IT IS SO ORDERED.


        Dated this 19th day of September, 2019.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
